Per Curiam.
Blaine H. Freels in his petition for post conviction relief contends: (i) that there was unnecessary delay in taking him before a committing magistrate; (ii) that he was arrested for “assault with a deadly weapon” but was charged in the indictment with “assault with intent to kill”; (iii) that he was never arraigned on the indictment; and (iv) that the trial judge was prejudiced against the petitioner. At the hearing on the petition, at which the petitioner was present, the presiding *655judge denied the relief and ordered remand of the petitioner to the House of Correction, but the court failed to fully comply with the requirements of a post conviction procedure rule.
Maryland Rule BK45 b specifies that the order of court “shall include or be accompanied by a short memorandum of the grounds of the petition, the questions, including specifically the federal and State rights involved, and the reasons for the action taken thereon.” And since the rule was not fully complied with, it is necessary to remand this case for further proceedings in accordance with subsection b of the rule.

Application for leave to appeal granted and case remanded for further proceedings consistent with this opinion.